Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed September 20, 2021. Claims 1-25 are currently pending.  Claim 1 has been amended by Applicants’ amendment filed on 9/20/2021. No claims were canceled or newly added.
Applicant’s election with traverse of Group I, e.g., claims 1-11, drawn to an induced dopaminergic precursor (iDP) in Applicants’ response filed on April 10, 2018 was previously acknowledged.  
Claims 12-25 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
Therefore, claims 1-11 are currently under examination to which the following grounds of rejection are applicable.
Applicant’s representative was contacted November 10 to amend claims 1 and 2 and  to cancel claims 12-25 to set forth the claims filed on September 20, 2021 in condition for allowance.
Authorization for the examiner’s amendment was given by Weisun Rao on November 12, 2021.    
Examiner’ amendment  
Claims 1-25 are currently pending.
Claims 1 and 2 have been amended. Claims 12-25 have been canceled.
 
Claims 1 and 2 have been rewritten as follows:

in vitro induced dopaminergic precursor cell (iDP),
consisting essentially of ectopically expressed genes or proteins of:
(1) one or both of Bm2 and Bm4, or a variant thereof,
(2) Sox2 or a variant thereof, and
(3) one or both of Foxa2 and Lmxla, or a variant thereof,
wherein the iDP is transdifferentiated from a somatic cell that is not a dopaminergic precursor, the iDP expresses relative to the somatic cell high levels of neural progenitor markers Sox1, PAX6, ZBTB16, Sox3, CD133 and Nestin, high levels of ventral mesencephalon markers Aldh1A1, Corin (Lrp4), Lmx1a, Msx1, Ngn2, Otx2, Mash1, Pitx3 and Nkx6.1 and minimum levels of telencephalon related markers FoxG1, GSX2, and Nkx2.1, and the iDP is a  dopaminergic neuronal lineage-restricted progenitor possessing dopaminergic neuronal-restricted differentiation potential.

Claim 2. The iDP of claim 1, consisting essentially of ectopically expressed Bm2 or a variant thereof, Sox2 or a variant thereof, and Foxa2 or a variant thereof.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the an in vitro induced dopaminergic precursor cell (iDP) as claimed. 
The preamble of claim 1 has been amended to recite the transitional phrase “consisting essentially of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). MPEP 2111.03 
Clearly, Foxa2 and Lmxla are not included in the list of nine factors. A reasonable interpretation is that Sheng
does not believe Foxa2 and/or Lmxla is essential to make induced dopaminergic precursor cell. In
contrast, Foxa2 and/or Lmxla is essential in the currently presented claims 1-11. Thus, Sheng does not teach, nor provide suggestion or motivation to make the currently presented claims 1-11.”

Conclusion

Claims 1-11 are allowable.

Withdrawn rejections
Claim Rejections - 35 USC § 101
	In view of Applicants’ amendment of claim 1, the rejection of claims 1-11 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter has been withdrawn.
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 1, the rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 103
In view of Applicants’ amendment of claim 1, the rejection of claims 1-11 under pre-AIA  35 U.S.C. 103(a) as obvious over Sheng, Chao (hereinafter “Sheng,” of record; IDS filed on 2/17/2017; a machine translation has been provided of the abstract of the publication, as noted by the PTO-892), taken in light of Yamoah et al., (US Patent 8,962,314; hereinafter “Yamoah,”) has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633